internal_revenue_service number release date index number ----------------------------------------------- --------------------------------------------------------- -------------------------------------- ---------------------------- - department of the treasury washington dc person to contact -------------------------------- id no ---------- -------- telephone number -------------------- refer reply to cc fip b02 plr-166219-04 date date --------------------------------------------------- legend fund ---------------------------------------- trust state dear ------------- ------------ ----------------------------- this responds to your request dated date submitted by your authorized representatives on behalf of fund that the internal_revenue_service rule that income and gains earned by fund with respect to foreign_currency forward contracts and other foreign_currency related investments constitute qualifying_income under sec_851 of the internal_revenue_code_of_1986 as amended code facts trust is registered under the investment_company act of u s c 80a-1 et seq as amended as an open-end management company trust is a statutory trust organized under the laws of state trust consists of segregated portfolios of assets each of which has elected to be classified as a regulated_investment_company ric under subchapter_m part i of chapter subtitle a of the code trust intends to form fund a new segregated portfolio of assets fund will provide investors the ability to participate in global currency and related markets fund’s assets will consist generally of short-term money market instruments such as bank depository instruments repurchase agreements and government securities denominated in u s dollars and foreign_currencies positions in currency forward plr-166219-04 contracts in the over-the-counter market and options and futures on currencies short-term treasury securities and foreign government securities will constitute fund’s largest asset category followed by foreign_currency forward contracts foreign_currency forward contracts are expected to be fund’s principal source of foreign_currency gains foreign_currency forward contracts are contracts with standardized terms for which bid and ask prices are generally available in an over-the- counter market fund will seek capital appreciation from changes in currency exchange rates as well as a return on investments in short-term debt obligations fund is designed to provide individual investors with an alternative investment vehicle that has a low correlation to investments in equity or fixed income securities law and analysis sec_851 defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 b a provides that to qualify as a ric at least percent of a sec_851 further provides that for purposes of sec_851 the corporation’s gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the investment_company act of as amended or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies secretary may by regulation exclude from qualifying_income foreign_currency gains which are not directly related to the company’s principal business of investing in stock_or_securities or options and futures with respect to stock_or_securities accompanying the expansion of the definition of ric qualifying_income to expressly include foreign_currency gains no regulations have been adopted pursuant to this grant of regulatory authority as of the date of this letter the regulatory authority set forth in the preceding paragraph was enacted in conclusion in accordance with the facts as represented we rule that income and gains derived by fund from foreign_currency forward contracts and other foreign_currency plr-166219-04 related investments enumerated in this letter constitute qualifying_income under sec_851 of the code no opinion is expressed or implied concerning the federal_income_tax consequences of any transaction described in this letter except as expressly provided in particular no opinion is expressed or implied concerning the treatment of income and gains derived by fund from foreign_currency forward contracts and other foreign_currency related investments enumerated in this letter in the event of promulgation of regulations under sec_851 pursuant to the express grant of authority to the secretary to exclude from qualifying_income foreign_currency gains which are not directly related to the company’s principal business of investing in stock_or_securities or options and futures with respect to stock_or_securities temporary or final regulations pertaining to this issue have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2005_1 2005_1_irb_1 when the criteria in section dollar_figure of revproc_2005_1 are satisfied however a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
